BROWN, J.
From a judgment in justice court, defendant appealed upon questions of law and fact to the municipal court of St. Paul. Thereafter, defendant, acting under section 4100, R. L. 1905, properly made and filed an affidavit for a change of venue to the district court of Hennepin county, where it resided. Subsequently, and within the time provided by subdivision 2 of the statute referred to, the municipal court, *97upon application of defendant, made an order transferring the cause to Hennepin county. Plaintiff appealed from that order.
The order is not appealable, and defendant’s motion to dismiss the appeal is granted. Carpenter v. Comfort, 22 Minn. 539; Allis v. White, 59 Minn. 97, 60 N. W. 809.
Appeal dismissed.